IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                              No. 99-51130
                            Summary Calendar



UNITED STATES OF AMERICA,

                                             Plaintiff-Appellee,

versus

WALTER T. JONES,

                                             Defendant-Appellant.

                        - - - - - - - - - -
           Appeal from the United States District Court
                 for the Western District of Texas
                    USDC No. EP-96-CR-894-ALL-H
                        - - - - - - - - - -
                           June 23, 2000

Before JOLLY, JONES, and BENAVIDES, Circuit Judges.

PER CURIAM:*

           Walter T. Jones appeals his conviction and sentence

following a jury trial on six counts of mail fraud.      The conviction

was based on Jones’s scheme to sell first class postage stamps at

a discounted price.     The evidence at trial indicated that Jones

received   through    the   mail   approximately   $130,000   in   orders

requesting discounted stamps, but he failed to provide stamps for

his customers.       Jones argues that the prosecution made three

inappropriate and harmful remarks during closing argument that

affected his substantial right to a fair trial.       The remarks were

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 99-51130
                                  -2-

not challenged at trial; therefore, we review for plain error.

United States v. George, 201 F.3d 370, 373 (5th Cir. 2000), cert.

denied, (U.S. May 22, 2000)(No. 99-9148).

            First, Jones complains that the prosecutor improperly

stated that an individual may return stamps to the post office for

a full refund.    Jones argues that there was no evidence at trial

indicating whether the post office will refund stamps at face

value.     He also contends that the prosecutor’s closing argument

affected his right to a fair trial because the remark went directly

to the issue whether Jones had the specific intent to commit fraud.

            Antonio Sifuentes, a United States Postal Inspector,

testified that a postage stamp is similar to a government security

or treasury bond, and is treated as face value.         Although the

precise issue whether the post office would buy back stamps at face

value was not explored at trial, Jones has not explained how this

issue is relevant to whether he had the intent to commit fraud.

Thus, he has failed to demonstrate that the prosecutor’s remark

affected his substantial rights.    See United States v. Tomblin, 46
F.3d 1369, 1389 (5th Cir. 1995).

            Next, Jones argues that the prosecutor improperly labeled

his postage stamp program as a “bait and switch” scheme.    Although

none of the witnesses specifically identified Jones’s program as a

bait and switch scheme, and although there was no evidence at trial

defining the term “bait and switch,” the prosecutor’s alleged

mischaracterization of Jones’ program was neither inappropriate nor

harmful.    During her closing argument, the prosecutor accurately

described Jones’ fraudulent scheme as it was presented at trial.
                                  No. 99-51130
                                       -3-

Moreover,      Jones      has        not        explained        how     the     alleged

mischaracterization of the program affected his substantial rights.

He asserts that it led the jury to believe that he was involved in

a   sophisticated      criminal      plan.        In    fact,    ample    evidence      was

presented at trial that Jones was involved in a criminal scheme to

defraud individuals by offering them discounted first class stamps

in exchange for their participation in a multilevel marketing

program, but that Jones then failed to deliver the stamps.                              See

United   States   v.    Simpson,       901 F.2d 1223,    1227-28      (5th    Cir.

1990)(this     court    will    not        set    aside     a    conviction      if    the

prosecutor’s conduct did not contribute to the guilty verdict).

             Finally, Jones argues that the prosecutor improperly

compared his multilevel marketing program to that of Amway.                           Jones

argues that there was no evidence explaining Amway’s multilevel

marketing    method.      Contrary         to    Jones’s     assertion,        there    was

testimony at trial indicating that Amway operated a “downline”

multilevel marketing method, while Jones’s program had more of a

“starburst effect.”       Thus, the prosecutor properly relied on the

evidence presented at trial when she compared Jones’s program to

that of Amway.    Furthermore, other than the conclusional assertion

that the prosecutor’s comment implicates the issue whether Jones

had the specific intent to commit fraud, Jones has failed to

demonstrate how this remark affected his substantial rights.

             Jones has failed to demonstrate plain error, or any error

for   that   matter,     on    the    issue       whether       the    prosecutor      made

inappropriate     or     harmful       remarks          during    closing      argument.

Accordingly, Jones’ conviction and sentence are AFFIRMED.
            No. 99-51130
                 -4-

AFFIRMED.